DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claim 12 line 1, change “claim 6” to --claim 11--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebring (US 9968314) in view of Gregerson et al. (US 20140139215).
Regarding claim 1, Sebring teaches a system comprising: 
an X-ray source 24 emitting a fan-out beam of X-rays; 
an X-ray detector assembly 22 detecting the fan-out beam of X-rays emitted from the X-ray source, the X-ray detector assembly comprising a back member 101, a first member 60a, and a second member 60b; 
a connecting member 14 operatively connecting the X-ray source and the X-ray detector assembly; 
a first calibration assembly 60a operatively connected to the back member of the X-ray detector assembly; and 
a second calibration assembly 60b operatively connected to the back member of the X-ray detector assembly, the first calibration assembly and the second calibration assembly independently controlling movement of the X-ray detector assembly, respectively, relative to the fan-out beam of X-rays to achieve alignment of the X-ray source and the X-ray detector assembly (column 2 line 57).
However Sebring fails to teach a translational mechanism moving the X-ray source simultaneously with the X-ray detector assembly while operatively connected by the connecting member.
Gregerson teaches a CT system having a translational mechanism 31 33 110 moving the X-ray source 43 simultaneously with the X-ray detector assembly 45 while operatively connected by the connecting member 40.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the gantry of Sebring with the translating gantry as taught by Gregerson, since it would provide better gantry positioning.
Regarding claim 2, Sebring teaches the back member of the X-ray detector assembly comprises a center region of the X-ray detector between the first member and the second member (a center between 60a and 60b, figure 13).
Regarding claim 3, Sebring teaches the first member of the X-ray detector assembly is attached to a first distal end of the back member at an obtuse angle (figure 13, an obtuse angle when the 60a is retracted or contracted).
Regarding claim 4, Sebring teaches the second member of the X-ray detector assembly is attached to a second distal end of the back member at an obtuse angle (figure 13, an obtuse angle when the 60b is retracted or contracted).
Regarding claim 5, Sebring teaches prior to the translational mechanism moving the X-ray source simultaneously with the X-ray detector assembly, an initial state of the X-ray source relative to the X-ray detector assembly is such that the fan-out beam of X-rays is aligned with the X-ray detector assembly along a plane of a centered state (figure 2).
Regarding claim 6, Sebring teaches the first calibration assembly and the second calibration assembly comprises: a base plate 20 72 having a bottom portion and a vertical portion; a lever arm comprising a first portion 68 and a second portion 64; a calibration actuator comprising a push rod 66 and a motion generator (tip yaw tilt motion). 
Regarding claim 7, Sebring teaches the second portion of the lever arm 60b comprises a detector mover disposed 90 on a distal end and configured to contact a detector support disposed on a connecting member-facing surface of the back member of the X-ray detector assembly (figure 12). 
Regarding claim 8, Sebring teaches a first lever arm stop and a second lever arm stop (where the arms stops figure 12). 
Regarding claim 9, Sebring fails to teach the first lever arm stop comprises a first protrusion extending outward from a surface of the vertical portion, and the second lever arm stop comprises a second protrusion extending outward from the surface of the vertical portion. 
Protrusions are known movement stops.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the movement arms of Sebring with the known protrusions, since it would protects the movement of the detector.
Regarding claim 10, Sebring as modified teaches the first lever arm stop and the second lever arm stop are integrated (see the protrusion on backbone 20, figure 11) into an opening of the vertical portion of the base plate. 
Regarding claim 13, Sebring teaches a plurality of calibration assemblies (see above). 
Regarding claim 14, Sebring teaches the first calibration assembly and the second calibration assembly are disposed within an interior of the connecting member (interior of the gantry 14).
Regarding claim 15, Sebring teaches the first calibration assembly 60b is disposed in a first orientation and the second calibration assembly 60c is disposed in a second orientation (figure 9 and 13).
Regarding claim 16, Sebring teaches the first orientation and the second orientation are a same orientation where a first push rod of the first calibration assembly and a second push rod of the second calibration assembly are configured to extend in a same direction (same horizontal direction, figure 13).
Regarding claim 17, Sebring teaches the first calibration assembly can move a left side of the X-ray detector assembly a distance corresponding to +/-0.5-degrees to 20-degrees an angle of the fan-out beam of X-rays from a centered state (figure 13).
Regarding claim 18, Gregerson teaches the first calibration assembly and the second calibration assembly are operatively connected to an interior surface of the connecting member and a vertical slide assembly 33 is operatively connected to an exterior surface of the connecting member. 
Regarding claim 19, Sebring teaches the calibration actuator of the first calibration assembly and the second calibration assembly comprises a linear actuator (figure 10).
Regarding claim 20, Sebring teaches the first calibration assembly and the second calibration assembly are configured to provide a leftward tilt, a rightward tilt, an upward motion, a downward motion, or a combination thereof to the X-ray detector assembly to align an active area of the X-ray detector assembly with the fan-out beam of X-rays that is non-centered (figure 15).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of copending Application No. 16/911735 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884